Citation Nr: 0612863	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  02-19 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee



THE ISSUE

Entitlement to an effective date earlier than December 12, 
2000, for the grant of service connection for status post 
laminectomy, herniated nucleus pulposus, at 
L4-L5.    


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1991 to July 1993.

This appeal is before the Board of Veterans' Appeals (Board) 
from appeal of an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The Board remanded this matter in 
December 2003.  


FINDINGS OF FACT

1.  Service connection was denied for residuals of back 
injury in July 1995, and the veteran was so informed by a 
letter sent to his last known address in August 1995 and re-
mailed in May 1996 to an address he provided in May 1996. 

2.  The veteran did not appeal the July 1995 denial of 
service connection for residuals of a back injury.

3.  VA received a claim for service connection for residuals 
of a back injury on December 12, 2000.

4.  VA did not receive a claim for service connection for 
residuals of a back injury between July 1995 and December 
2000.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 12, 
2000 for the grant of service connection for status post 
laminectomy, herniated nucleus pulposus, at L4-5, are not 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier Effective Date

On March 3, 1995, the veteran filed his original claim of 
entitlement to service connection for a back disability.  A 
July 1995 rating decision denied the claim, and the veteran 
was notified of the decision and of his appeal rights via an 
August 10, 1995 letter.  The record does not reflect the 
August 1995 mailing was returned by the U.S. Postal Service 
as undeliverable or that it could not be forwarded to due 
lack of a new, forwarding address.  The mailing address on 
the August 10, 1995 cover letter shows the veteran's correct 
home address of record, to date.  Thus, in the absence of 
evidence to the contrary, there is basis to conclude the 
August 1995 mailing was delivered.  See Mindenhall v. Brown, 
7 Vet. App. 271 (1994) (regular administration of official 
duties is presumed absent evidence to rebut the presumption).  

Nonetheless, in May 1996, the veteran wrote referring to his 
1995 service connection claim and said he "did not receive a 
decision on [his] claim.  Please send me a copy of the 
decision or advise me if it is still pending."  A notation 
on this request indicates that on May 23, 1996, the July 31, 
1995 rating decision and the August 10, 1995 notification 
letter were sent to the veteran at the address he provided in 
May 1996.  

On December 12, 2000, VA received the veteran's informal 
claim stating that he wished to "refile for S/C back 
injury," apparently indicating he was in fact aware of a 
prior denial.  Thus, the Board finds reasonable basis to 
conclude that he was informed of the prior denial, in 
response to his May 1996 letter to the RO that he was not so 
notified.  At no time during this appeal did the veteran 
state he did not receive the May 23, 1996 mailing.       

In the record, there is a gap in time of more than four years 
between the May 23, 1996 notice of the 1995 denial and 
definite evidence of next action taken by the veteran on the 
back disability claim in the form of a December 2000 claim to 
reopen.  The veteran would have had to initiate appeal by 
expressing disagreement within one year after May 23, 1996.  
The record does not contain communication thereafter that 
could be construed as a notice of disagreement; he does not 
contend in this appeal that he filed such notice within a 
year after May 23, 1996.  Thus, the 1995 rating decision is 
final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.302(a) (2005).    

In June 2001, the RO granted service connection for status 
post laminectomy, herniated nucleus pulposus, L4-5, and 
assigned a 60 percent rating therefor, effective December 12, 
2000.  In July 2001, the veteran filed a timely claim of 
entitlement to an effective date in February 1995 for the 
grant of service connection (the original service connection 
claim was dated in February 1995, but not received until 
March 1995).  He perfected an appeal to the Board on that 
issue.          
    
The assignment of effective dates of awards is governed by 38 
U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2005).  
Unless expressly provided otherwise, the effective date of an 
award or evaluation is "fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation states that the effective date of 
award of compensation based on an original claim or a claim 
reopened after final disallowance "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

Here, as no timely appeal was initiated after the May 23, 
1996 notice of original denial, the 1995 rating decision 
became final.  A claim based on the same disability is a 
claim to reopen after final disallowance (38 U.S.C.A. 
§ 7105(c)), and the effective date of subsequent grant of 
service connection must be the date of filing of the new 
claim (to reopen), or the date entitlement to service 
connection arose, whichever is later.  38 C.F.R. § 3.400.  
Thus, the Board cannot assign an effective date commencing in 
1995, when the original service connection claim was filed, 
for the grant of service connection for low back disability.  
It is noted that, while one of the veteran's contentions is 
that service connection should be effective beginning in 
1995, he does not dispute that he received proper notice of 
the 1995 denial, or that he did not initiate timely appeal 
thereof.    

That said, the inquiry for the Board is when a subsequent 
claim to reopen was filed, and when actual entitlement to 
service connection was established.  It is incontroverted 
that the veteran did file a claim to reopen on December 12, 
2000, which was granted.  The veteran argues - beginning in 
August 2001 -- that he filed to reopen his claim for service 
connection for a back injury in July 1998, when he filed a VA 
Form 21-526 at the Tennessee Department of Veterans' Affairs 
office.  

To support his claim, the veteran provided a handwritten 
statement dated in August 2001, signed and stamped by the 
state department of veterans affairs, with an address in 
Knoxville, Tennessee, to "verify" that the office had 
resubmitted a claim for service connection for a back 
condition on the veteran's behalf.  It was reported that the 
claim was submitted "the second time by our office on 
7/13/01."  He also provided, with his substantive appeal in 
November 2002, a photocopy of a state department of veterans 
affairs "Transmittal Record" form to "TDVA Claims" dated 
July 13, 1998.  This form indicates that the type of claim 
was "loan -- certificate of eligibility."  The type of 
transmittal was "other submitted to VA" (not new claim, 
reopened or amended, or appeal).  The handwritten remarks 
were "mailed 26-1880, DD 214 directly to VARO, Winston-
Salem, NC."  The forms or documents attached were checked as 
DD-214 and 21-526, and handwritten as 26-1880.  The form DD 
214 is a certificate of discharge or release from active 
duty.  The form 26-1880 is a VA form request for a 
certificate of eligibility for VA home loan benefits.  The 
form 21-526 is a VA form for veteran's application for 
compensation or pension.  

Because it was suggested that the VA form 21-526 could have 
been mailed to the VA RO in Winston-Salem along with the 
other two documents, VA made efforts, in connection with this 
appeal, to obtain any forms sent to that RO.  An August 2005 
RO electronic mail print-put indicates that the Winston-Salem 
RO has electronic records of two loan certificates of 
eligibility issued for the veteran in 1998.  The first 
application was received on July 15, 1998; the certificate of 
eligibility was issued on July 27, 1998.  The second 
application was received on July 22, 1998, and a certificate 
of eligibility was issued on August 8, 1998.  The electronic 
mail further states: "ALL paper documents relating to those 
applications have been destroyed."  

Unfortunately, although the record suggests that the veteran 
may have worked with the state department of veterans affairs 
in July 1998 to file, not only a request for a loan 
certificate of eligibility, but also an application for 
compensation or pension benefits, the only thing received was 
his request for a loan certificate of eligibility, which was 
fulfilled.  There is no evidence that the purported claim for 
service connection for residuals of a back injury was 
received by VA.  

Based on this record, the Board cannot conclude that the VA 
form 21-526 referenced by a check-mark on the July 1998 state 
department of veterans affairs form was in fact received by 
VA.  As the effective date of an award is the later of the 
date of receipt of the claim or the date entitlement arose, 
and as the first claim following the previous denial in 1995 
was received in December 2000, the Board finds no basis upon 
which to assign an earlier effective date for the grant of 
service connection for status post laminectomy, herniated 
nucleus pulposus, at L4-L5. 

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

Upon receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice must inform the claimant of any 
information and evidence not of record necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide.  It must ask the 
claimant to provide any evidence in his possession pertaining 
to the claim.  38 C.F.R. § 3.159(b)(1).  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In a March 2004 letter, VA supplied the veteran with the 
legal requirements for an earlier effective date, and 
explained that, if he identifies the sources of evidence 
pertinent to the claim that is not already of record, then VA 
would assist him in obtaining the missing records from the 
identified sources.  It advised him that, notwithstanding 
VA's duty to assist, a claimant ultimately bears the burden 
to ensure the claim is substantiated.  The letter also 
complied with the "fourth element" notice requirement, as 
it asked: "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  Even before 
this letter, the Statement of the Case (SOC) set forth the 
basic applicable regulation (38 C.F.R. § 3.400), and the 
August 2001 rating decision, SOC, and Supplemental SOCs 
(SSOCs) reinforced notice as to what the claim requires by 
explaining why the claim remains denied.  And, the SSOCs 
cited 38 C.F.R. § 3.159, from which the fourth element is 
derived, reinforcing notice that the veteran is free to 
submit any evidence he has that he believes is pertinent to 
his claim.    

While full notice apparently was accomplished during appeal, 
the Board does not find prejudicial error due to timing of 
the notice.  In essence, the crux of this earlier effective 
claim is whether compliance with due process procedures like 
the notice requirement would result in evidence as to any 
pre-2000 back disability service connection claim(s) or 
evidence that would establish entitlement to service 
connection for such disability dated prior to the earlier 
effective date assigned.  The veteran and his representative 
understood that, based on the veteran's own written 
statements during appeal and the representatives' argument.  
They pursued the argument that the effective date should 
commence as of the filing of the original claim, or, in the 
alternative, as of the purported July 1998 filing.    

Notwithstanding content-complying notice before the issuance 
of the September 2005 SSOC, neither the veteran nor his 
representative supplied additional missing evidence.  Nor did 
either state that such evidence exists, but that the veteran 
requires help in obtaining it.  No argument was made as to 
purported failure to comply with Section 5103(a) 
requirements.  In fact, in April 2004, after the issuance of 
the March 2004 letter, by which time full notice had been 
given, the veteran indicated that he has no other evidence to 
submit.  Thus, the Board fails to find prejudicial error as 
to the timing, or even the substantive content of the notice.  
See Pelegrini v. Principi, supra. 

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also was satisfied.  This duty contemplates that 
VA will help a claimant obtain relevant records, whether or 
not they are in federal custody, and that VA will provide a 
medical examination and/or opinion if necessary to decide the 
claim.  The claims file includes VA and private medical 
records, prior claims and adjudication history, the veteran's 
written statements, and evidence of compliance with the 
Board's December 2003 remand directives.  Based on the above, 
the Board concludes that duty-to-assist obligations were met.     


ORDER

An effective date earlier than December 12, 2000 for the 
grant of service connection for status post laminectomy, 
herniated nucleus pulposus, at L4-L5, is denied.    



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


